Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non Final office is a response to the papers filed on 07/22/2020.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 206155209 U) further in view of Shimura (CN 103227453 A).

Regarding claim 1, Zhang discloses:

A battery charging circuit (see Fig. 1, battery pack 5), comprising: 
a) a primary rectifier circuit configured to rectify an input AC voltage into a rectified voltage signal (see Fig. 1, rectifier 2, AC power supply 1); 
a DC-DC converter configured to generate a charging current according to the rectified voltage signal, in order to charge a battery (see Fig. 1, DC/DC converting module 424, see Spec, a DC/DC converting module connection, said DC/DC transformation module and rectification PWM....); 
c) a control circuit configured to adjust the charging current by controlling an operation state of the DC-DC converter according to a charging requirement, in order to make an average value of the charging current meet the charging requirement (see Spec, the PWM control module 41 comprises a PWM controller 411, adjusting power of charging by PWM modulation by DC/DC conversion regulation charge voltage and current which effectively improves the power factor and the charging..., the utility model is adjusting the charging power through the PWM modulation by DC/DC conversion regulation charge voltage and current.....); and 
However, Zhang fails to disclose:
d) wherein the charging current is controlled to be zero when an absolute value of the input AC voltage is lower than a predetermined threshold.
Thus, Shimura discloses:
d) wherein the charging current is controlled to be zero when an absolute value of the input AC voltage is lower than a predetermined threshold (see par [007], when the voltage detecting unit detects that the voltage of the AC voltage and the detection is less than the threshold value, stopping the operation of the second converter [wherein charging current is zero when stopping the operation of the converter]).



Regarding claim 2, Shimura discloses:
wherein the charging current is controlled to be not zero when the absolute value of the input AC voltage is greater than the predetermined threshold (see par [007], when the voltage detecting unit detects that the voltage of the AC voltage and the detection is less than the threshold value, stopping the operation of the second converter [wherein charging current is zero when stopping the operation of the converter]).

Regarding claim 3, Zhang discloses:
wherein a frequency of the charging current is configured to be twice as great as a frequency of the input AC voltage (see Spec, the PWM control module 41 comprises a PWM controller 411, adjusting power of charging by PWM modulation by DC/DC conversion regulation charge voltage and current which effectively improves the power factor and the charging..., the utility model is adjusting the charging power through the PWM modulation by DC/DC conversion regulation charge voltage and current.....[However, a frequency of the charging current is configured to be twice as great as a frequency of the input AC is a design choice and base on requirement of the design]).

Regarding claim 4, Zhang discloses:
wherein a value of the charging current is fixed in an interval where the charging current is not equal to zero (see Spec, fast initial charging, constant current charging......., [which is the current is fixed for fast charging mode]).

Regarding claim 5, Zhang discloses:
wherein a value of the charging current is variable in an interval where the charging current is not equal to zero (see Spec, fast initial charging, constant current charging......., [which is the current is fixed for fast charging mode]).

Regarding claim 7, Zhang discloses:
wherein the control circuit is configured to adjust the charging current by adjusting an operation frequency of the DC-DC converter with a fixed duty cycle (see Spec, the PWM control module 41 comprises a PWM controller 411, adjusting power of charging by PWM modulation by DC/DC conversion regulation charge voltage and current which effectively improves the power factor and the charging..., [wherein adjust the charging current by adjusting an operation frequency of the DC-DC converter with a fixed duty cycle it is obvious to one of ordinary skill in the art]).

Regarding claim 8, Zhang discloses:
wherein an input port and an output port of the DC- DC converter are not provided with electrolytic capacitors (this is a design choice).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 206155209 U) and Shimura (CN 103227453 A) further in view of Stephen et al. (WO 2017013388 A1).

Regarding claim 6, Zhang discloses:
the control circuit is configured to adjust the charging current by adjusting an operation frequency of the DC-DC converter (see Spec, the PWM control module 41 comprises a PWM controller 411, adjusting power of charging by PWM modulation by DC/DC conversion regulation charge voltage and current which effectively improves the power factor and the charging..., the utility model is adjusting the charging power through the PWM modulation by DC/DC conversion regulation charge voltage and current..).
However, Zhang fails to disclose:
wherein the DC-DC converter is configured as a Page 29Docket No.:  resonant converter or a multi-level converter
Thus, Stephen discloses:


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a utility mainly relates to the field of electric automobile power system of Zhang to use DC-DC converter is configured as a resonant converter in order to has the advantage that the desired voltage conversion ration may be achieved through the turns ration of the transformer (see Stephen spec).

Regarding claim 16, Stephen discloses:
wherein the DC-DC converter comprises: a) a switching circuit comprising a half-bridge circuit; b) a transformer comprising a primary winding and a secondary winding; and c) a resonant inductor and a resonant capacitor coupled in series with the primary winding to form a resonance circuit (see Fig. 2, half-bridge, transformer, series capacitor and inductor...).

    Regarding claim 17, Stephen discloses:
wherein the switching circuit comprises: a) a first switch coupled between an output port of the primary rectifier circuit and a first common node; b) a second switch coupled between the first common node and a ground terminal; and c) wherein the resonance circuit is coupled between the first common node and the ground terminal (see Fig. 2, half-bridge, transformer, series capacitor and inductor...).


Allowable Subject Matter
Claims 9-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 9 and 18-20.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRIAN NGO/           Primary Examiner, Art Unit 2851